           Case 2:18-cr-00176-APG-NJK Document 44 Filed 07/16/20 Page 1 of 2



 1

 2

 3

 4

 5                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 6

 7 UNITED STATES OF AMERICA,                        2:18-CR-176-APG-NJK

 8                  Plaintiff,                      Final Order of Forfeiture

 9          v.

10 STEVEN EDDY DUNHAM,

11                  Defendant.

12         The United States District Court for the District of Nevada entered a Preliminary
13 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (b)(2) and 18 U.S.C. §

14 2253(a)(1) and (a)(3) based upon the plea of guilty by Steven Eddy Dunham to the criminal

15 offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture Allegation

16 of the Criminal Indictment and shown by the United States to have the requisite nexus to

17 the offense to which Steven Eddy Dunham pled guilty. Criminal Indictment, ECF No. 1;

18 Plea Agreement, ECF No. 35; Change of Plea, ECF No. 36; Preliminary Order of

19 Forfeiture, ECF No. 38.

20         This Court finds that on the government’s motion, the court may at any time enter
21 an order of forfeiture or amend an existing order of forfeiture to include subsequently

22 located property or substitute property pursuant to Fed. R. Crim. P. 32.2(e) and

23 32.2(b)(2)(C).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from December 19, 2019, through January 17, 2020, notifying all potential

27 third parties of their right to petition the Court. Notice of Filing Proof of Publication, ECF

28 No. 42-1, p. 5.
            Case 2:18-cr-00176-APG-NJK Document 44 Filed 07/16/20 Page 2 of 2



 1          This Court finds no petition was filed herein by or on behalf of any person or entity

 2   and the time for filing such petitions and claims has expired.

 3          This Court finds no petitions are pending with regard to the property named herein

 4   and the time for presenting such petitions has expired.

 5          THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 6   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 7   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

 8   Fed. R. Crim. P. 32.2(b)(4)(A) and (b)(4)(B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. §

 9   2253(a)(1) and 2253(a)(3); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

10   law:

11                  1. Emachine computer model W3410, S/N CRX55-300-03745;

12                  2. Seagate IDE hard drive 100 GB, S/N 4LHOOJZE;

13                  3. PNY 8GB USB Flash Drive;

14                  4. Black and Silver Sanyo Boostmobile Cellular telephone, model SCP-6780,

15                       Barcode Dec# 268435459910732944; and

16                  5. Kodak DVD

17   (all of which constitutes property).

18          FURTHER ORDERED, ADJUDGED, AND DECREED that any and all forfeited

19   funds, including but not limited to, currency, currency equivalents, certificates of deposit, as

20   well as any income derived as a result of the government’s management of any property

21   forfeited herein, and the proceeds from the sale of any forfeited property shall be disposed of

22   according to law.

23          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

24   copies of this Order to all counsel of record.

25          Dated: July
            DATED       16, 2020.
                    _____________________, 2020.

26

27
                                                  ANDREW P. GORDON
28                                                UNITED STATES DISTRICT JUDGE
                                                    2
